Case: 11-13971   Date Filed: 07/30/2013   Page: 1 of 4


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 11-13971
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:10-mc-60330-AJ


BRIDGEPOINT VENTURES, LLC,
ASCENT ACQUISITIONS, LLC,

                                                        Plaintiffs - Appellees,


                                 versus


PANAM MANAGEMENT GROUP, INC., et al.,


                                                                   Defendants,

EDWARD ADAMS,


                                                       Defendant - Appellant.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________
                            (July 30, 2013)
                Case: 11-13971        Date Filed: 07/30/2013       Page: 2 of 4


Before TJOFLAT, BARKETT, and MARTIN, Circuit Judges.

PER CURIAM:

       Edward Adams, proceeding pro se, appeals from a final judgment

confirming Bridgepoint Ventures, LLC’s (“Bridgepoint”), arbitration award

against Adams stemming from the parties failed real estate deal. 1 On appeal,

Adams argues that the district court lacked subject matter jurisdiction over

Bridgepoint’s action to confirm its arbitration award because of a lack of complete

diversity of citizenship on the grounds that some of the Bridgepoint condominium

purchasers are citizens of New York, thereby defeating diversity jurisdiction and

because Bridgepoint collusively created diversity jurisdiction in violation of 28

U.S.C. § 1359. He also argues that the district court abused its discretion in

confirming the arbitration award because Adams’s due process rights were violated

during the arbitration proceedings and because the arbitration award violates

Florida public policy.

       We reject Adams’s argument regarding diversity jurisdiction as the district

court was not required to consider the citizenship of the individual condominium

purchasers because they are not members of Bridgepoint and are not named parties

in the district court action. We also find no merit to Adams’s argument that

subject matter jurisdiction is lacking because Bridgepoint collusively created

       1
        Other entities, which are not part of this appeal, have also been held liable along with
Adams, jointly and severally, for the arbitration award.
                                                 2
              Case: 11-13971      Date Filed: 07/30/2013     Page: 3 of 4


diversity jurisdiction in violation of 28 U.S.C. § 1359 by having the arbitrator

assign to Bridgepoint the claims of the individual investors. The arbitrator

correctly determined that, pursuant to the parties’ agreement and under Florida

law, Bridgepoint had standing to bring claims on behalf of the condominium

purchasers, who were named third-party beneficiaries under the agreement. With

regard to Bridgepoint’s federal suit to enforce the arbitration award, Bridgepoint

sought to vindicate its own rights under the parties’ agreement, which it was

statutorily entitled to do. See 9 U.S.C. § 9. Thus, Bridgepoint’s suit to enforce the

arbitration award was not the result of collusive conduct.

      Finally, Adams’s remaining and various arguments attacking the validity of

the arbitration award are untimely. The arbitrator issued the arbitration award in

February 2010 and Adams did not attempt to challenge the substantive validity of

the award until near a year later. The Federal Arbitration Act requires that any

motion to vacate an award “must be served upon the adverse party or his attorney

within three months after the award is filed or delivered . . . .” 9 U.S.C. § 12; see

also Booth v. Hume Pub., Inc., 902 F.2d 925, 929 n.4 (11th Cir. 1990) (“[A]

party’s failure to move to vacate an arbitral award within the three-month

limitations period bars him from raising the alleged invalidity of the award as a

defense in opposition to a motion to confirm the award.”). Accordingly, we do not

consider these remaining arguments.

                                           3
     Case: 11-13971   Date Filed: 07/30/2013   Page: 4 of 4


AFFIRMED.




                              4